Citation Nr: 0605883
Decision Date: 03/01/06	Archive Date: 04/11/06

DOCKET NO. 03-00 174A                       DATE MAR 01 2006

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky

THE ISSUE

Entitlement to an increased rating for status post fracture of the left patella with chondromalacia and malunion of the patella, currently evaluated as 20 percent disabling.

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from May 1987 to July 1989, with additional prior active service of 2 years, 9 months, and 1 day.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2002 RO decision, which denied a rating in excess of 20 percent for status post fracture of the left patella with chondromalacia and malunion of the patella.

In May 2005, the Board remanded this case to the RO for additional development. At that time, the Board referred to the RO for any necessary action the veteran's request for educational assistance benefits. At this time, the Board again notes such referral, as well as additional issues that the veteran has raised through his March 2005 letter. It appears that he is requesting secondary service connection for high blood pressure and an increased rating for his service-connected left ankle disability. These are referred to the RO for its appropriate consideration.

FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to substantiate the claim decided herein, explained to him who was responsible for submitting such evidence, and obtained and fully developed all other evidence necessary for an equitable disposition of the claim.

2. The veteran's service-connected left lrnee disability is shown to be manifested by complaints of pain and giving way; clinical findings demonstrate X-ray evidence of osteoarthritis of the knee joint, moderate instability of the knee joint, and limitation of motion (0 degrees of extension and 110 degrees of flexion) accompanied by pain at the end range of flexion.

-2



CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating in excess of 20 percent for the serviceconnected left knee disability, based on arthritis with limitation of motion, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003, 5010, 5260, 5261 (2005):

2. The criteria for the assignment of a separate 20 percent rating for the service-connected left knee disability, based on recurrent subluxation or lateral instability, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a  including Diagnostic Code 5257 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now codified at
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), among other things, redefined the obligations of V A with respect to its duties to notify and to assist a claimant. In August 2001, VA issued regulations to implement the VCAA. 66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). The VCAA and its implementing regulations are applicable to the claim decided herein.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. VA must also notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be

- 3 



provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (Court) has mandated that
VA ensure strict compliance with the provisions of the VCAA. See Quartuccio v. Principi, 16 Vet. App. 183 (2002). For the reasons noted below, the Board finds that VA has strictly complied with the notification and assistance provisions of the VCAA such that the Board's decision to proceed in adjudicating this claim does not prejudice the veteran in the disposition thereof. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A. Duty to Notify

The Court has indicated that notice under the VCAA should contain the following four elements: (1) notice of the information and evidence not of record that is necessary to substantiate the claim; (2) notice of the information and evidence that VA will seek to provide; (3) notice of the information and evidence the claimant is expected to provide; and, (4) a request to the claimant to provide V A with all relevant evidence and argument pertinent to the claim at issue. See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

Relevant to the duty to notify, the Court has also indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction (RO). See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). In Pelegrini IL the Court clarified that VA's regulations implementing amended section 5103( a) apply to cases pending before VA on November 9, 2000, even if the RO decision was issued before that date, and that, where notice was not mandated at the time of the initial RO decision, it was not ipso facto error to provide remedial notice after such initial decision. See Pelegrini, 18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran prior to the initial RO decision in September 2002, and, as explained herein below, complied with the requirements of the VCAA as interpreted by the Court in Pelegrini II.

-4



In the VCAA notice sent to the veteran in July 2002, the RO advised the veteran of what was required to prevail on his claim for an increased rating, what specifically VA had done and would do to assist in the claim, and what information and evidence the veteran was expected to furnish. The RO specifically informed the veteran that VA would assist him in obtaining records from private and Federal government facilities such as VA, if properly identified, but that the veteran had to provide both identifying information and a signed release for VA to obtain private records on his behalf. The RO requested the veteran to inform it of any additional evidence or information that he wanted the RO to procure for him.

Further, the veteran was provided with a copy of the rating decision dated in September 2002, setting forth the general requirements of applicable law pertaining to claims for an increased rating for a left knee disability. In the rating decision, the RO also informed the veteran of the reasons for its determination and the evidence it had considered in its decision. The general advisements were reiterated in the statement of the case issued in December 2002, as well as in the supplemental statements of the case issued in January 2005 and November 2005. The statement of the case and the November 2005 supplemental statement of the case also contained the regulations promulgated in light of the VCAA and the United States Code cites relevant to the VCAA. Additionally, the statement of the case and supplemental statements of the case, as well as the Board remand of May 2005, provided the veteran opportunity to identify or submit any evidence he wished to be considered in connection with his appeal. As such, through these documents, the RO informed the veteran of the information and evidence needed to substantiate his claim. See 38 U.S.C.A. §§ 5102, 5103.

In sum, through the VCAA notice, rating decision, statement of the case, and supplemental statements of the case - all taken together - the RO has sufficiently informed the veteran of the information or evidence needed to substantiate his claim for an increased rating, and the parties responsible for obtaining that evidence. With regard to notification, all the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, due process

- 5 



in regard to notification has been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error). In this case, based on the information the RO has provided to the veteran, as referenced above, VA has satisfied its obligation to notify.

B. Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the veteran's claim. 38 U.S.C.A.§ 5103A (a), (b) and (c). The veteran maintains that he is entitled to an increased rating forhis left knee disability. He was afforded the opportunity to testify at a personal hearing, but he declined. The RO has sought and obtained for association with the claims file private medical treatment records from Wan's Medical Clinic, which were identified by the veteran. The RO has also obtained VA outpatient treatment records. Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim. 38 U.S.C.A.§ 5103A(d). The veteran was afforded VA examinations in June 2003 and September 2005, specifically to evaluate the current nature and severity of his left knee disability. The veteran has not alleged, nor does the record currently reflect, that there exists any additionally available evidence for consideration in his appeal.

Under the facts of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance V A could have provided to the veteran regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that the VCAA "is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the appellant has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).

-6



The Board thus finds that VA has done everything reasonably possible to notify and assist the veteran and that the record is ready for appellate review.

II. Merits of the Claim for an Increased Rating

The veteran maintains that an increased rating is warranted for his service-connected left knee disability, characterized as status post fracture of the left patella with chondromalacia and malunion of the patella. He was afforded VA examinations in June 2003 and September 2005. Additionally, the record contains private medical treatment records from Wan's Medical Clinic. Other pertinent medical records include VA outpatient treatment records.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2005). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

Separate diagnostic codes identify the various disabilities. VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2005). All benefit of the doubt will be resolved in the veteran's favor. 38 C.F.R. § 4.3 (2005).

The veteran's service-connected left knee disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 5010 and 5260, for arthritis and limitation of flexion.

Arthritis, due to trauma, substantiated by X-ray findings are rated as degenerative arthritis. 38 C.F.R. § 4.71a, Code 5010. Degenerative arthritis established by X-ray

- 7



findings are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved. When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint; limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R.§ 4.71a, Code 5003.

Normal (full) range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg to 60 degrees is rated as 0 percent disabling; flexion limited to 45 degrees is rated as 10 percent disabling; flexion limited to 30 degrees is rated as 20 percent disabling; and flexion limited to 15 degrees is rated as 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees is rated as 0 percent disabling; extension limited to 10 degrees is rated as 10 percent disabling; extension limited to 15 degrees is rated as 20 percent disabling; extension limited to 20 degrees is rated as 30 percent disabling; extension limited to 30 degrees is rated as 40 percent disabling; and extension limited to 45 degrees is rated as 50 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

In this case, X-rays of the left knee taken at the time of the VA examinations in June 2003 and September 2005 show degenerative changes of the patellofemoral joint. Further, the VA examiners diagnosed traumatic and degenerative osteoarthritis of the left knee. Thus, evaluation under Codes 5003 and 5010 is appropriate, and as noted, the regulations provide that arthritis in the knee joint is rated based on limitation of motion of that joint.

In regard to limitation of motion, the medical evidence demonstrates that the veteran's left knee is restricted somewhat in motion. At the time of the June 2003 VA examination, the range of motion of the left knee was extension to 10 degrees and flexion to 130 degrees. At the time of the September 2005 VA examination,

- 8 



the active and passive ranges of motion of the left knee were extension to 0 degrees and flexion to 110 degrees, with pain at the end range of flexion. Private and VA outpatient records do not reflect any specific left knee range of motion values; however, they do indicate that the veteran received treatment for left knee pain.

In short, the objective range of motion findings in the record demonstrate that the veteran currently does not meet the criteria for a rating in excess of 20 percent under either Code 5260 or Code 5261. The Board has also considered the veteran's report at the time of the VA examination in June 2003 that he experienced episodes of discomfort and swelling, which made it difficult to perform his job as a supervisor at a manufacturing plant where he was required to ambulate frequently. At the time of the September 2005 VA examination, he reported that his knee was worse after a busy day and frequently swollen after a hard day's use. He reportedly terminated his former job as a floor manager, due to an inability to perform the amount of walking it required, and sought employment as a forklift operator. The VA examiner noted that the veteran was nevertheless able to perform, albeit with some impairment, activities of daily living. Further, on clinical testing, range of motion was nearly full despite the impact of pain in the joint. In sum, there is no objective evidence to show that pain on use or during flare-ups results in additional functional limitation to the extent that the left knee disability would be 30 percent disabling under the limitation-of-motion codes (i.e., flexion limited to 15 degrees or extension limited to 20 degrees). 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether separate ratings may be assigned under Diagnostic Code 5260 (leg limitation of flexion) and Diagnostic Code 5261 (leg limitation of extension) for disability of the same knee joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). However, the clinical findings, as noted on both VA examinations, do not support the assignment of separate ratings for arthritis with limitation of flexion and extension of the left knee joint. On the examinations, the veteran did not simultaneously meet the criteria for a compensable rating for flexion and extension.

- 9



It is also noted that separate ratings may be assigned for instability of a knee (Diagnostic Code 5257) and for arthritis with limitation of motion of a knee (Diagnostic Codes 5003-5010). VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998). Thus, the Board proceeds to consider whether a separate rating is warranted for left knee recurrent subluxation or lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257. VAOPGCPREC 23-97 and 9-98.

Under Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for impajrment of the knee with moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.

In reviewing the record, neither the private/VA outpatient records nor the VA
examination report of June 2003 reflects clinical findings of recurrent subluxation
or lateral instability. However, at the time of the September 2005 VA examination, the veteran reported that his left knee gave out with weight-bearing on the left leg while walking up stairs and when suddenly changing directions. The veteran also reported his medical therapies were ineffective for the knee instability when a load was placed on the left leg. He wore a knee brace most days, which made the knee feel a little bit better. In the assessment, the examiner stated that the veteran's left knee impairment was related in part to his inability to weight-bear on the left lower extremity due to the knee giving out. In short, these findings show that the veteran has some degree of left knee laxity. While the VA examiner in September 2005 did not prescribe or quantify the giving way of the knee in terms of slight, moderate, or severe, it is the Board's judgment that the examiner appears to endorse no more than a moderate impairment. The examiner appears to find credible the veteran's report that his knee gave way during certain activities, such as walking up stairs. As the knee instability has not been described as manifesting to a more problematical degree or frequency by the examiner, the Board believes a moderate characterization of the impairment is appropriate. Accordingly, the Board finds that the evidence supports the assignment of a separate evaluation of 20 percent on the

- 10



basis of moderate recurrent subluxation or lateral instability under Diagnostic Code 5257.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2005), whether or not they were raised by the veteran. For example, there is no evidence of any ankylosis, cartilage impairment, or impairment of the tibia or fibula of the left knee, so as to warrant evaluation under Diagnostic Code 5256, 5258, 5259, or 5262, respectively. Thus, the Board finds no basis upon which to assign a higher or separate disability evaluation for the left knee.

In sum, the Board finds that an increased schedular rating for the veteran's serviceconnected left knee disability, evaluated on the basis of arthritis with limitation of motion of the joint, is not warranted in this case. As the preponderance of the evidence is against the claim for a rating in excess of 20 percent on that particular basis, the benefit-of-the-doubt rule does not apply, and the claim to this extent must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). However, the Board does find that there is support for the assignment of a separate rating of 20 percent for the left knee disability, evaluated on the basis of recurrent subluxation or lateral instability. 38 U.S.C.A. § 5107(a).

(CONTINUED ON NEXT PAGE)

- 11 



ORDER

A rating in excess of 20 percent for the service-connected left knee disability, evaluated on the basis of X-ray evidence of arthritis with limitation of motion, is denied.

A separate rating of 20 percent for the service-connected left knee disability, evaluated on the basis of recurrent subluxation or lateral instability, is granted.

John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

- 12 



